UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     STEVEN J. HEAPS,                                DOCKET NUMBER
                   Appellant,                        SF-0752-15-0278-X-1

                  v.

     DEPARTMENT OF                                   DATE: January 22, 2016
       TRANSPORTATION,
                 Agency.




             THIS FINAL ORDER IS NONPRECEDENTIAL *

           Steven J. Heaps, Apple Valley, California, pro se.

           Lierre M. Green, Esquire, Los Angeles, California, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         On August 7, 2015, the administrative judge issued a compliance initial
     decision finding the agency noncompliant with the final order in the underlying
     appeal. Heaps v. Department of Transportation, MSPB Docket No. SF-0752-15-
     0278-C-1, Compliance File, Tab 11, Compliance Initial Decision (CID). For the

     *
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                     2

     reasons discussed below, we now find the agency in compliance and DISMISS the
     petition for enforcement.     This is the final decision of the Merit Systems
     Protection Board in this compliance proceeding. Title 5 of the Code of Federal
     Regulations, section 1201.183(c)(1) (5 C.F.R. § 1201.183(c)(1)).

        DISCUSSION OF ARGUMENTS AND EVIDENCE ON COMPLIANCE
¶2         On March 23, 2015, the administrative judge issued an initial decision in
     MSPB Docket No. SF-0752-15-0278-I-1, dismissing the appellant’s removal
     appeal as settled. Heaps v. Department of Transportation, MSPB Docket No.
     SF-0752-15-0278-I-1, Initial Appeal File, Tab 13, Initial Decision (ID).      The
     administrative judge noted that the Board would retain jurisdiction over the
     matter for enforcement purposes. ID at 2. The initial decision became final after
     neither party petitioned for review.
¶3        On April 27, 2015, the appellant filed a petition for enforcement.        He
     asserted that the agency was not paying him the salary agreed upon in the
     settlement agreement.    CID at 2.     The agency responded that the settlement
     should be voided “by reason of mutual mistake.” Id.
¶4        On August 7, 2015, the administrative judge issued a compliance initial
     decision finding the agency in noncompliance with the settlement agreement.
     CID at 10. The administrative judge ordered the agency to adjust the appellant’s
     annual salary to $67,388.00 and to pay him appropriate back pay, interest, and
     benefits. CID at 11.
¶5        On September 15, 2015, the Board issued an acknowledgement order
     instructing the agency to submit evidence of compliance with the initial decision.
     Compliance Referral File (CRF), Tab 1 at 3.         The Board also advised the
     appellant that if he failed to submit a response to the agency’s filing within
     20 days, the Board might assume he was satisfied and dismiss his petition for
     enforcement. Id.
                                                                                       3

¶6        On September 30, 2015, the agency filed evidence of purported compliance.
     CRF, Tab 2. The appellant did not file a response. Because the agency has filed
     evidence of purported compliance and the appellant has not responded, we
     assume the appellant is satisfied, find the agency in compliance, and dismiss the
     petition for enforcement.

                     NOTICE TO THE APPELLANT REGARDING
                        YOUR FURTHER REVIEW RIGHTS
           You have the right to request review of this final decision by the U.S.
     Court of Appeals for the Federal Circuit. You must submit your request to the
     court at the following address:
                                 United States Court of Appeals
                                     for the Federal Circuit
                                   717 Madison Place, N.W.
                                    Washington, DC 20439

     The court must receive your request for review no later than 60 calendar days
     after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
     2012). If you choose to file, be very careful to file on time. The court has held
     that normally it does not have the authority to waive this statutory deadline and
     that filings that do not comply with the deadline must be dismissed. See Pinat v.
     Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
           If you need further information about your right to appeal this decision to
     court, you should refer to the Federal law that gives you this right. It is found in
     title 5 of the U.S. Code, section 7703 (5 U.S.C. § 7703) (as rev. eff. Dec. 27,
     2012). You may read this law as well as other sections of the U.S. Code, at our
     website, http://www.mspb.gov/appeals/uscode.htm.        Additional information is
     available at the court’s website, www.cafc.uscourts.gov. Of particular relevance
     is the court’s “Guide for Pro Se Petitioners and Appellants,” which is contained
     within the court’s Rules of Practice, and Forms 5, 6, and 11.
                                                                                 4

      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono      for     information   regarding   pro   bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit.   The Merit Systems Protection Board neither endorses the services
provided by any attorney nor warrants that any attorney will accept representation
in a given case.




FOR THE BOARD:                              ______________________________
                                            William D. Spencer
                                            Clerk of the Board
Washington, D.C.